1 LAW OFFICE OF TODD D. LERAS
  Todd D. Leras, CA SBN 145666
2 455 Capitol Mall, Suite 802
  Sacramento, CA 95814
3 Telephone: (916) 504-3933

4    Attorney for Defendant
     KYUNG KONG
5

6

7
                                   IN THE UNITED STATES DISTRICT COURT
8
                                      EASTERN DISTRICT OF CALIFORNIA
9

10
     UNITED STATES OF AMERICA,                                 CASE NO. 2:19-CR-050 MCE
11
               Plaintiff,                                      STIPULATION AND ORDER CONTINUING
12                                                             STATUS CONFERENCE AND EXCLUDING
                              v.                               TIME UNDER THE SPEEDY TRIAL ACT
13
     KYUNG MIN KONG,
14
               Defendant.                                      Date: October 24, 2019
15                                                             Time: 10:00 a.m.
                                                               Court: Hon. Morrison C. England, Jr.
16

17
             It is hereby stipulated and agreed by and between plaintiff United States of America and
18
     defendant Kyung Kong, through their respective attorneys, that the status conference set for July
19
     25, 2019, shall be continued by the Court to October 24, 2019, at 10:00 a.m., to allow defense
20
     counsel to review discovery produced by the United States, conduct counsel’s independent
21
     investigation into the facts and applicable law, interview witnesses, discuss potential pretrial
22
     resolution, and otherwise prepare the client’s defense.
23
             This case involves, among other allegations, that defendant participated in a “bust out” bank
24
     fraud scheme. The scheme involved the creation of fake bank accounts and later withdrawal of
25
     money based on the deposit of insufficient fund checks into the accounts. Participants in the scheme
26
     established accounts at numerous banks and operated in several jurisdictions in California and other
27
     states, including Colorado, Louisiana, New Jersey, Utah, and Washington.
28
                                                               1
     STIPULATION & ORDER CONTINUING TCH
30
1            One of the alleged participants in the scheme, Jeffrey Kim, is separately charged in a related

2    case pending before this Court (Case Number 2:18-cr-109 MCE). Mr. Kong previously filed a

3    stipulation to continue his status conference to the same date set for Mr. Kim’s status conference:

4    July 11, 2019. The Court later issued a minute order (ECF Entry 17), based on a change in the

5    Court’s availability, setting the status conference on July 25, 2019.

6            The government has produced to defense counsel for Mr. Kong voluminous discovery,

7    including bank records, audio recordings, and photographs, comprising more than 24,000 pages of

8    material. Mr. Kong’s first language is Korean. He has proficient English language skills, but

9    frequently requires the assistance of a Korean language interpreter. This is particularly true as to

10   more complex factual issues and legal concepts.

11           Given the amount of discovery, the language issues, and the extensive geographic scope of

12   offenses in the charged scheme, counsel for Kyung Kong requests additional time to prepare and that

13   time be excluded pursuant to 18 U.S.C.§ 3161(h)(7)(A) and B(iv) and Local Code T4. The

14   government does not oppose the request. The time exclusion includes the period from July 11, 2019

15   (the date originally requested in the previously-filed Stipulation, ECF Entry 18), up to and including

16   October 24, 2019.

17           Assistant U.S. Attorney Audrey Hemesath has reviewed this stipulation and authorized

18   Attorney Todd D. Leras via email to sign it on her behalf.

19

20           Dated: July 19, 2019
                                                             __/s/ Todd Leras____________________
21                                                           TODD LERAS
                                                             Attorney for defendant
22                                                           KYUNG KONG
23
             Dated: July 19, 2019                            MCGREGOR W. SCOTT
24                                                           United States Attorney

25                                                           By:    _/s/ Audrey Hemesath___________
                                                                    AUDREY HEMESATH
26                                                           Assistant United States Attorney
                                                             (Per email authorization)
27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                          1
30
1                                                       ORDER

2            The Court, having received, read, and considered the stipulation of the parties, and good

3    cause appearing therefrom, adopts the stipulation of the parties in its entirety as its Order. It is

4    hereby ORDERED that the presently set July 25, 2019 status conference hearing shall be

5    continued to October 24, 2109, at 10:00 a.m.

6            Based on the representations of the parties in their stipulation, the Court finds that:

7    (1) the failure to grant this requested continuance would deny defense counsel reasonable time

8    necessary for effective preparation, taking into account the exercise of due diligence; and (2) the

9    ends of justice served by continuing the case as requested outweigh the best interests of the public

10   and the defendant in a speedy trial.

11           The Court hereby orders that for the purpose of computing time under the Speedy Trial Act,

12   18 U.S.C. § 3161, et seq., within which the trial of this case must commence, the time period from

13   July 11, 2019, up to and including the October 24, 2019 status conference hearing, shall be excluded

14   pursuant to 18 U.S.C. § 3161(h)(7)(A) and B(iv) and Local Code T4 to allow defense counsel

15   reasonable time necessary to prepare.

16           IT IS SO ORDERED.

17   Dated: July 22, 2019

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION & ORDER CONTINUING STATUS
     CONFERENCE AND EXCLUDING TIME                          2
30
